•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00212-CR

IN RE Jason MIEARS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Karen Angelini, Justice
Phylis J. Speedlin, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: April 7, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On March 11, 2010, relator Jason Miears filed a petition for writ of mandamus, complaining
of the trial court’s failure to rule on various motions to dismiss his counsel.  However, on September
24, 2009, the trial court denied relator’s motion to dismiss his counsel.  Furthermore, relator has the
burden of providing this court with a record sufficient to establish his right to relief.  See Tex. R.
App. P. 52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every document
that is material to the relator’s claim for relief and that was filed in any underlying proceeding”); see
also Tex. R. App. P. 52.3(k)(1)(A).  Here, relator has not provided this court with a copy of any of
the documents to support his claim for relief from this court.  Based on the foregoing, we conclude
that relator has not shown himself entitled to relief.  Accordingly, the petition for writ of mandamus
is denied.  Tex. R. App. P. 52.8(a).  
  
PER CURIAM
DO NOT PUBLISH